DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 3-6, and 9 are presented for examination,
	Claims 2, 7, and 8 have been cancelled.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 3-6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by QUALCOMM INCORPORATED: "eVoLP: MTSI Adaptation and Capabilities Parameters", 3GPP DRAFT; S4-170627 VOLP MTSI ADAPTATION AND CAPABILITIES PARAMETERS 3RD GENERATION PARTNERSHIP PROJECT
3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX, vol. SA WG4, no. Sophia Antipolis, France; 20170626 - 20170630 22 June 2017 (2017-06-22), XP051303879 (hereafter, “S4”).

Clause 2 of S4 discloses “specify procedures in TS 26.114 describing how an MTSI client detecting high packet losses in the received media should request the far-end MTSI client sending the media switch to a more robust codec mode,” therefore further citation from TS 26.114 will be incorporated.

clause 2 of S4 discloses when the negotiated codec modes include a mode or modes that are more robust to packet losses than other negotiated modes, the MTSI terminal (i.e., a first terminal), when detecting packet loss higher than tolerable by the current codec mode in use, should request via CMR that the sending MISI terminal (i.e., second terminal) switch its encoder to a more robust codec mode), wherein the method comprises the following acts performed by the first terminal:
verifying existence of a signaling parameter obtained in a phase of negotiation of codecs used during initialization of the communication session with the second terminal (i.e., clause 3 of S4 discloses the “adapt” SDP parameter is necessary so that the UEs can confirm that the MTSI clients will be able to adapt to the most  robust codec mode negotiated for the session…detect the “adapt” parameter is sent) ;
 determining the adaptation request (i.e., clause 3 of S4, discloses when the MTSI client detects high packet loss in the received media stream, the MTSI client shall request that the media sender use a more robust codec mode among those negotiated), which relates to a frame aggregation and/or redundancy request (i.e., Fig. 10.1 and clause 10.2.1 of TS 26. 114 discloses: when signaling adaptation requests, an RTCP APP packet should be used. The application  specific packet format supports three different adaptation requests including frame aggregation requests and redundancy request when the AMR or AMR-WB is used); and
 in response to obtaining the signaling parameter, inserting the adaptation request into a payload format, using a field included in a mode-change request of a Codec Mode Request (CMR) type to transport the adaptation request, via a real-time (i.e., clause 2 of S4 discloses: specify procedures in TS 26.114 describing how an MTSI client detecting high packet losses in the received media  should request the far-end MTSI client sending the media to switch to more robust codec mode. Clause 10 of TS 26.144 further discloses CMR in the AMR/AMR-WB RTP payload) and transporting the adaptation request toward the second terminal via the real-time protocol (i.e., clause 2 of S4 discloses request via CMR that the sending MTSI terminal switch its encoder to a more robust codec mode).

Regarding claim 3, S4 discloses the method as claimed in claim 1, wherein, in the case where the first and second terminals use coders/decoders of Adaptive Multi- Rate (AMR) or AMR-Wide Band (WB) type, the first terminal uses at least one default unused CMR code value from 9 to 14 to code aggregation and redundancy requests that request aggregation and redundancies of various rates (i.e., page 86, clause 10.2.0 of TS 26.114 and pages 89-90, clauses 10.2.1.3 and 10.2.1.4 of TS 26.114). 

Regarding claim 4, S4 discloses the method as claimed in claim 1, wherein, in 1the case where the first and second terminal use coders/decoders of Enhanced Voice Services (EVS) type, at least one default unused CMR code value is used to code the redundancy requests that request redundancies of various rates (i.e., page 86, clause 10.2.0 of TS 26. 114).

Regarding claim 5, S4 discloses the method as claimed in claim 1, comprising using a field of a padding request at an end of signaling of the RTP protocol to transport the adaptation request that requests adaptation of the communication session (i.e., page 89 clauses 10.2.1.2. – 10.2.1.3 of TS 26. 114).

Regarding claim 6, this claim recites a first terminal that transmits to a second terminal a signaling of an adaptation request that requests adaptation of the coding/decoding of real-time signals on a real-time communication session between the first terminal and the second terminal, wherein the first terminal for performing method claim 1, discussed above, same rationale of rejections is applied.

Regarding claim 9, this claim recites a non-transitory processor-readable storage medium storing a computer program containing instructions for execution of a method for signaling an adaptation request, when the instructions are executed by at least one processor of a first terminal, wherein the instructions configure the first terminal to perform a method claim 1, discussed above, same rationale of rejections is applied.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 3-6, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441